 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   WILLIAM MCCASLIN, State Bar No. 249976
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7350
 6    Fax: (916) 324-5205
      E-mail: William.McCaslin@doj.ca.gov
 7   Attorneys for Defendants T. Griffith, J. Gold,
     M. Gruenwald, A. Matson, M. Rhoades, and
 8   D. Vasquez
 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12
                                                      Case No. 2:17-cv-02462-MCE-AC (PC)
13   JOHN HARDNEY,
14                                     Plaintiff,
                                                      [PROPOSED] ORDER
15                  v.
16
                                                      Judge:        The Honorable Allison Claire
17   T. GRIFFITH, et al.,                             Action Filed: November 22, 2017

18                                  Defendants.
19

20         Based on the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff’s claims

21   against Defendants Griffith, Matson, Rhoades, Gruenwald, Gold and Vasquez are dismissed with

22   prejudice. Accordingly, the Clerk of Court is directed to close this case.

23   DATED: July 16, 2019
24

25

26

27

28
                                                        1
                                                               [Proposed] Order (2:17-cv-02462-MCE-AC (PC))
